Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 8, and 9 have been amended. Claims 4 and 5 have been canceled. Claims 1-3 and 6-9 are pending.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant makes the argument that the amended limitations, “the credibility of the user is calculated as a function of a plurality of scores that are based on the received vehicle information and the received third-party evaluation information, -2-Application No. 16/587,257 the plurality of scores including at least a driving behavior score, a terminal operation score, a vehicle interior/exterior score, a remaining fuel amount score, a return position score, a delay- related score, and a third-party evaluation score, and a respective weighting coefficient is set for each of the plurality of scores according to the service”, is a computer-specific improvement that allows the computer/processor to more efficiently evaluate the credibility of the user, and that the computation results in an improved processor/memory based computation making the claim(s) eligible under 35 U.S.C. 101. Examiner disagrees. The alleged improvement is not an improvement in computers or technology, but is merely an improvement in the judicial exception itself. There is no indication in the claims or specification that the function of the computer itself is made to run more  It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the Applicant’s alleged improvement is merely an improvement in the judicial exception instead of an improvement in computers or technology. The claims are patent ineligible under 35 U.S.C. 101.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-3, 6, and 7 recite a device (i.e. machine or article of manufacture), claim 8 and recites a method (i.e. process), and claim 9 recites a non-transitory computer-readable medium 
Independent claims 1, 8, and 9 recite the limitations of receiving vehicle information on the vehicle during and after use of the service by the user and third-party evaluation information including evaluation about the vehicle made by a third party other than the user after use of the service by the user, the vehicle information including at least information received during and after use of the service; storing the vehicle information; calculating the credibility of the user, based on the vehicle information and the third-party evaluation information, wherein the vehicle information including at least the information received is periodically received from the vehicle at a predetermined timing, the vehicle information is updated and stored, the credibility of the user is calculated using the updated vehicle information and the third-party evaluation information; the credibility of the user is calculated as a function of a plurality of scores that are based on the received vehicle information and the received third-party evaluation information, -2-Application No. 16/587,257the plurality of scores including at least a driving behavior score, a terminal operation score, a vehicle interior/exterior score, a remaining fuel amount score, a return position score, a delay- related score, and a third-party evaluation score, and a respective weighting coefficient is set for each of the plurality of scores according to the service. The limitations correspond to mental processes (evaluation, observation, judgement, and opinion), i.e. receiving evaluation information and scoring the information. The limitations also correspond to certain methods of organizing human activity (commercial interactions/business relations), i.e. scoring third-party evaluation information in order to determine the credibility of a user. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an evaluation device (claim 1), processor (claims 1 and 9), sensors, memory, and non-transitory computer-readable storage medium (claim 9). The additional elements are computer components that are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. The sensors are recited at a high level of generality, and amounts to generally linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sensors amount to well-understood, routine, and conventional activity (see Cawse 2017/0148231
Dependent claims 2, 3, 6, and 7 recite limitations that are further directed to the abstract idea. Therefore, claims 2, 3, 6, and 7 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (2015/0213420) in view of Freiberger (2014/0058761) further in view of Geller (2017/0213137) further in view of Mitsumaki (2019/0287166).

Claim 1: Krishnamurthy discloses: A credibility evaluation device for evaluating a credibility of a user who uses a service provided by a vehicle, the credibility evaluation device comprising: a processor comprising hardware, the processor being configured to: (Krishnamurthy ¶0005 disclosing a monitoring apparatus comprising a processor; ¶0028 disclosing data being collected by a data logging device (TCU, cell phone, on-board diagnostic system; driving style/behavior is monitored; methods are also applicable to rental vehicles and situations where the vehicle is used for a term by a driver who is not the owner (¶0021); ¶0024 disclosing monitoring used to indicate likelihood the diver will exercise positive behavior throughout the term of the lease)
the vehicle information including at least information received from one or more sensors of the vehicle during and after use of the service; (Krishnamurthy Fig. 2, ¶0060 disclosing environmental and vehicle condition sensors for generating conditions of the vehicle)
wherein the vehicle information including at least the information received from the one or more sensors of the vehicle is periodically received from the vehicle at a 

Krishnamurthy in view of Freiberger discloses:
receive vehicle information on the vehicle during and after use of the service by the user and third-party evaluation information including evaluation about the vehicle made by a third party other than the user after use of the service by the user, (Krishnamurthy ¶0026 disclosing monitoring/gathering data during the use of the vehicle service; ¶0027 disclosing getting vehicle condition at the end of the term of service) 
Regarding the limitation of third- party evaluation information including evaluation about the vehicle made by a third party other than the user after use of the service by the user, Krishnamurthy discloses a driver/lessee being monitored by a lessor, but does not explicitly disclose an additional party (third-party) performing evaluation. Freiberger discloses in ¶0055-¶0056 setting a score for a vehicle and associating a coefficient to the granular events; statistical models, algorithms/methods correlates the driving event value with functions extracted from accidents or claims provided by insurers (evaluation information from third-parties) and the regressions are performed to create risk coefficients. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include calculating the credibility of the user based at least on third-party evaluation information as taught by Freiberger in the system of Krishnamurthy, in order to analyze driving performance data (Freiberger ¶0007).  

store the vehicle information in a memory; 
Krishnamurthy discloses that the apparatus for monitoring the vehicle has instructions stored that when executed causes collection of the operation data of the vehicle, however, Krishnamurthy does not explicitly disclose the vehicle information is stored in a memory. Freiberger discloses this limitation in ¶0028 which states that the system obtains raw data or sensor data of a driver or driving parameters, and the data may be obtained from a database in which the data is stored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnamurthy to include storing the vehicle information in a memory as taught by Freiberger. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krishnamurthy in order to associate driving parameters with the data and update values for one or more driving parameters (¶0028 of Freiberger).

and calculate the credibility of the user, based on the vehicle information and the third-party evaluation information, (Krishnamurthy ¶0024 disclosing monitoring driver characteristics used to indicate likelihood the diver will exercise positive behavior throughout the term of the lease; ¶0026 disclosing operational data of the vehicle being collected to arrive at an updated condition, an incentive or penalty is provided to the driver based on the updated vehicle condition; Fig. 7 and ¶0068 disclosing calculating the driving style based on various factors and arriving at one weighted value, Fig. 5 and ¶0066 discloses also calculating the exterior maintenance (structure) of the vehicle and arriving a one weighted value; these values are used to extrapolate a vehicle condition updated interested rate for the term of the vehicle lease as well (¶0071))
Regarding the limitation of third party evaluation, see previous reference Freiberger and rationale to combine in the previous limitation.

the credibility of the user is calculated using the updated vehicle information and the third-party evaluation information, (Krishnamurthy ¶0026 disclosing operational data of the vehicle being collected to arrive at an updated condition, an incentive or penalty is provided to the driver based on the updated vehicle condition)
Regarding the limitation of third party evaluation, see previous reference Freiberger and rationale to combine in the previous limitation.


Krishnamurthy in view of Freiberger further in view of Geller discloses:
each time the processor receives the vehicle information, the processor updates the vehicle information stored in the memory, 
Krishnamurthy, while disclosing that the data is used to arrive at an updated vehicle condition, does not explicitly disclose that each time the processor receives the vehicle information, the processor updates the vehicle information stored in the memory. Geller discloses thus limitation in ¶0021 which discloses receiving the vehicle information (i.e. the energy efficiency data (fuel level and battery charge), and the processor receiving the data; the processor may update a database in the memory with the currently or recently detected efficiency data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Krishnamurthy in view of Freiberger further in view of Geller further in view of Mitsumaki discloses:
the credibility of the user is calculated as a function of a plurality of scores that are based on the received vehicle information and the received third-party evaluation information, -2-Application No. 16/587,257 the plurality of scores including at least a driving behavior score, a terminal operation score, a vehicle interior/exterior score, a remaining fuel amount score, a return position score, a delay- related score, and a third-party evaluation score, and a respective weighting coefficient is set for each of the plurality of scores according to the service.)
Krishnamurthy discloses the limitations that the credibility of the user is calculated as a function of a plurality of scores that are based on the received vehicle information and the received third-party evaluation information, -2-Application No. 16/587,257 the plurality of scores including at least a driving behavior score, a terminal operation score, a vehicle interior/exterior score, a remaining fuel amount score, and a respective weighting coefficient is set for each of the plurality of scores according to the service: (Krishnamurthy Figs. 5-8 disclosing predetermined functions for calculating individual items included in the structure information (also see ¶0066-¶0069)); ¶0039-¶0047 disclosing the driving behavior obtained, as well as terminal operation data (sudden acceleration deceleration, amount of night time driving, amount or frequency of excessive G-forces, etc.); ¶0034-¶0038 vehicle interior/exterior data being obtained which includes amount of time vehicle was exposed to wet or icy conditions, intense sunlight that causes fading to the exterior paint, winter/cold locations where salt accelerates corrosion of the car exterior, etc.; ¶0054 disclosing the oil level inferred from the oil temperature sensor (remaining fuel amount); ¶0063 discloses that the collected information from the citations above are collected by the TCU; ¶0068 discloses the data collected above (for example the driving behavior categories) are each multiplied by a weighted factor (coefficient) to obtain a score). Krishnamurthy does not explicitly disclose a return position score and a delay-related score and a weighted coefficient. Mitsumaki discloses this limitation in ¶0038 which discloses a return location designated by the owner of the vehicle may be registered in advance; ¶0053 disclosing the evaluation information may be registered in the information DB; ¶0054 disclosing as the evaluation of items is a return item, a score indicating whether the has been returned properly to the return location (return position score), and a score indicating whether the vehicle has been returned within the scheduled time (delay-related score); ¶0056 disclosing averaging the score in order to rank is set to either red, platinum, etc. (weighting coefficient set for each of the scores averaged).
Regarding the limitation of a third party evaluation score and coefficient, Krishnamurthy does not explicitly disclose this limitation. Freiberger discloses this limitation in ¶0055-¶0056 which discloses setting a score for a vehicle and associating a coefficient to the granular events; statistical models, algorithms/methods correlates the driving event value with functions extracted from accidents or claims provided by insurers (evaluation information from third-parties) and the regressions are performed to create risk coefficients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnamurthy to include a third party evaluation score and coefficient as taught by Freiberger. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krishnamurthy in order to calculate a performance risk value for the driver (¶0007 of Freiberger).

Claims 8 and 9 – 
Claims 8 and 9 are directed to a method and non-transitory computer-readable medium, respectively. Claims 8 and 9 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a device. Claims 8 and 9 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 9 recites:
 A non-transitory computer-readable recording medium (Krishnamurthy ¶0084 disclosing a non-transitory computer-readable medium and computer program product; ¶0005 disclosing a monitoring apparatus comprising a processor; ¶0028 disclosing data being collected by a data logging device (TCU, cell phone, on-board diagnostic system; driving style/behavior is monitored; methods are also applicable to rental vehicles and 
	

Claim 2: The credibility evaluation device according to claim 1, wherein the vehicle information includes use state information on the vehicle during use of the service by the user, and vehicle state information indicating a state of the vehicle after use of the service by the user. (Krishnamurthy ¶0026 disclosing monitoring/gathering data during the use of the vehicle service; ¶0027 disclosing getting vehicle condition at the end of the term of service; ¶0024 disclosing monitoring driver characteristics used to indicate likelihood the diver will exercise positive behavior throughout the term of the lease; driving conditions and operational factors include excessive forces on the vehicle, acceleration, etc. (¶0039) as well as non-operation factors such as the maintenance of the vehicle exterior (whether parked in a garage, etc.) (¶0030))

Claim 6: The credibility evaluation device according to claim 1, wherein the use state information includes information on a driving behavior of the vehicle or information on a behavior of the user driving the vehicle. (Krishnamurthy ¶0003 disclosing monitoring operational factors of a vehicle; methods are also applicable to rental vehicles and situations where the vehicle is used for a term by a driver who is not the owner (¶0021) and the driver behavior refers to the driver’s treatment of the vehicle both operation and non-operational)

Claim 7: The credibility evaluation device according to claim 5, wherein the service includes a car-sharing service. (Krishnamurthy ¶0003 disclosing monitoring operational factors of a vehicle; methods are also applicable to rental vehicles and situations where the vehicle is used for a term by a driver who is not the owner (¶0021))

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (2015/0213420) in view of Freiberger (2014/0058761) further in view of Geller (2017/0213137) further in view of Mitsumaki (2019/0287166) further in view of Nishino (JP 2015-152954).

Claim 3: The credibility evaluation device according to claim 2, 
wherein the vehicle state information includes at least one of information on a state of the outside of the vehicle, information on a state of the inside of the vehicle, and information on use against rules on using the service, after use of the service by the user.
Krishnamurthy discloses that the vehicle state information includes at least one of information on a state of the outside of the vehicle, and information on a state of the inside of the vehicle (Krishnamurthy ¶0030 disclosing the evaluation of the exterior of the vehicle as state information; ¶0019 further disclosing evaluating the upkeep of the interior of the vehicle). Krishnamurthy does not explicitly disclose that the vehicle information includes at least one of information on use against rules on using the service, after use of the service by the user. Nishino discloses this limitation (Nishino  pg.10, paragraph 3 disclosing generating driving advice information corresponding to the generated safe driving evaluation data (evaluation information), i.e., “Let's be careful not to overspeed”, “Sudden braking is dangerous”, “Let's wear a seat belt”, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628




/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628